                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

CURTIS MCBRIDE,                              )
                                             )
       Petitioner,                           )
                                             )
v.                                           )       Case No. 1:06-CR-21
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
       Respondent.                           )

                                    OPINION AND ORDER

       This matter is before the Court for ruling on three pending motions. On January 15, 2021,

Petitioner Curtis McBride, proceeding pro se at the time, filed a Motion for Reduced Sentence

Under Section 404(b) of the First Step Act (ECF No. 64), which is DENIED AS MOOT.

McBride also filed a Motion for Appointment of Counsel (ECF No. 65), which is likewise

DENIED AS MOOT. On April 22, 2021, McBride, now represented by counsel, and the United

States filed a Joint Motion for Imposition of a Reduced Sentence Pursuant to Section 404 of the

First Step Act (ECF No. 79), which is GRANTED in part and DENIED in part.

                                         DISCUSSION

       On June 18, 2007, this Court sentenced McBride to a term of imprisonment of 92 months,

to be followed by four years of supervised release, after he pleaded guilty to possession with

intent to distribute cocaine base or “crack.” Sentencing Entry (ECF No. 24); Amended Judgment

(ECF No. 26). On April 9, 2009, this Court granted McBride’s motion for sentence reduction

pursuant to 18 U.S.C. § 3582(c)(2) and reduced his term of imprisonment from 92 months to 77

months. Order on Motion for Sentence Reduction (ECF No. 45). On December 19, 2011, the

Court once again, pursuant to the 2010 Fair Sentencing Act, USSG § 1B1.10 and 18 U.S.C. §
3582(c)(2), reduced McBride’s sentence from 77 months to 63 months. Order Granting Motion

to Reduce Sentence (ECF No. 56).

       In his most recent motion McBride asked the Court to further reduce his sentence

pursuant to the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Pro Se Motion for

Reduction of Sentence (ECF No. 64). He also moved the Court to appoint counsel to represent

him in pursuing another sentence reduction. Motion for Appointment of Counsel (ECF No. 65).

On January 20, 2021, the Court entered an order referring this matter to the Northern Indiana

Federal Community Defender’s office “to consider representing the Defendant with respect to

any pursuit of a sentence modification.” Court Order (ECF No. 66). Five days later, attorney

Michelle F. Kraus of the FCD’s office filed an appearance on behalf of McBride. Attorney

Appearance (ECF No. 70). Given that Ms. Kraus has appeared and is now representing McBride,

his pro se motion for appointment of counsel is moot.

       In his motion for sentence reduction McBride insists that he is “a strong candidate for

sentencing reduction[]” under the First Step Act. Pro Se Motion for Reduced Sentence (ECF No.

64). The Court held a status conference in this case on February 19, 2021, and entered an order

appointing Ms. Kraus as McBride’s attorney and ordering the Indiana Department of Corrections

to prepare a progress report regarding McBride’s conduct while incarcerated. Court Order (ECF

No. 75). The DOC filed its progress report on March 24, 2021 (ECF No. 78). On April 22, 2021,

McBride and the government filed their Joint Motion to Reduce Sentence, indicating that they

“agree that McBride is eligible for imposition of a reduced sentence under Section 404 of the

First Step Act.” Joint Motion (ECF No. 79), p. 1. The parties state as follows:

       The Fair Sentencing Act’s modified penalty structure would have applied to


                                                 2
       McBride’s crack-cocaine convictions had that Act been in effect at that time.
       Accordingly, the Court is authorized to impose a reduced sentence under Section
       404 of the First Step Act. Under retroactive amendments to the United States
       Sentencing Guidelines, his advisory guideline range, as recalculated, is 51 to 63
       months. Further, McBride is no longer subject to a statutory mandatory minimum.

Id., p. 3. The parties “also agree that McBride is eligible for a reduction of his term of supervised

release. McBride’s original guideline for a term of supervised release was at least three years but

not more than five years. . . . The district court imposed a term of supervised release of 4 years.

Under the Fair Sentencing Act of 2010, the minimum term of supervision is 3 years.

Accordingly, the parties further agree that the amended judgment should reduce the term of

supervision to 3 years. The parties agree that all other conditions of supervision shall remain the

same.” Id., p. 4. Since the parties filed a Joint Motion for Reduction of Sentence, McBride’s

original pro se motion for reduction is denied as moot.

       While the parties agree that a sentence reduction is warranted, they disagree on another

issue. As the government explains: “McBride is requesting that the Court issue an amended

judgment that reflects the reduced sentence pursuant to application of section 404 of the First

Step Act and, further, order that the federal sentence be served concurrent to the state sentence

imposed in cause number 20C01-0603- FA-23. The government does not agree with

McBride’s request for the concurrent sentence.” Joint Motion, p. 3 (boldface in original). The

only disputed issue before the Court, then, is whether McBride’s modified sentence should be

served concurrently or consecutively to his state court sentence. As the parties state in their Joint

Motion:

       [T]he parties respectfully move that this Court reduce McBride’s sentence
       pursuant to Section 404 of the First Step Act and enter an amended judgment
       sentencing him to 51 months. McBride asks this Court to order that the sentence


                                                  3
        be run concurrent to the state sentence in cause number 20C01-0603-FA-23. The
        government opposes the request for concurrent sentence.

Id.

        The Court, having reviewed the parties briefs and the applicable law, finds that the Joint

Motion for Reduction of Sentence is well taken and is granted. McBride’s sentence is modified

as follows: McBride’s term of imprisonment is reduced from 63 months to 51 months, and his

term of supervised release is reduced from four years to three years, pursuant to the First Step

Act.1

        The government filed a brief opposing McBride’s request for a concurrent sentence.

Government’s Response to Defendant’s Request for Concurrent Sentencing (ECF No. 81). The

government argues that McBride’s modified federal sentence should be served consecutively, not

concurrently, to his state court sentence. The parties agree about the standard of review and this

Court’s discretion:

        Once a defendant is deemed eligible for relief, the First Step Act acts as its own
        procedural vehicle and authorizes the Court to consider a “range of factors to
        determine whether a sentence imposed is sufficient, but not greater than
        necessary, to fulfill the purposes of [18 U.S.C.] § 3553(a).” United States v.
        Hudson, 967 F.3d 605, 609 (7th Cir. 2020) (citing United States v. Shaw, 957 F.3d
        734, 738 (7th Cir. 2020)); United States v. Sutton, 962 F.3d 979, 983-84
        (7th Cir. 2020). These factors include the new statutory penalties, the current
        sentencing guidelines calculations, the defendant’s post-sentencing conduct, and
        other information about the defendant’s history and conduct. Hudson, 967 F.3d at
        609 (citation omitted). According to the Seventh Circuit, the First Step Act does
        not prohibit the Court from analyzing a sentencing reduction using § 3553(a)
        factors. Shaw, 957 F.3d at 741-43 (noting also that “the First Step Act does not
        include the limitations particular to [18 U.S.C.] § 3582(c)(2).”). A plenary
        sentencing is not required, but the Court must at least weigh the § 3553(a) factors
        for eligible defendants. United States v. Colon, 2021 WL 1158155 at *1 (7th Cir.


        1
         McBride “acknowledges that he is not entitled to a new sentencing hearing based upon
the application of the First Step Act.” Joint Motion, p. 4.

                                                 4
       2021) (unpublished decision but citing United States v. Corner, 967 F.3d 662, 665
       (7th Cir. 2020) and Shaw, 957 F.3d at 741).

       In section 5G1.3, the United States Sentencing Guidelines address the issue of
       whether to run a federal sentence concurrent with or consecutive to an
       undischarged term of imprisonment. U.S.S.G. §5G1.3 (2018). If the other offense
       is relevant conduct to the federal offense, then §5G1.3(b) and (c) generally
       provide for the offenses to run concurrently. U.S.S.G. §5G1.3 (2018). In any other
       case involving an undischarged term of imprisonment, “the sentence for the
       instant offense may be imposed to run concurrently, partially concurrently, or
       consecutively to the prior undischarged term of imprisonment to achieve a
       reasonable punishment for the instant offense.” U.S.S.G. §5G1.3(d) (2018). The
       exercise of this discretion is generally based on consideration of § 3553(a) factors.
       U.S.S.G. §5G1.3, comment. (n. 4) (2018).

Government’s Response, pp. 1-2. McBride insists that a weighing of the § 3553 factors warrants

a concurrent sentence while the government insists that “McBride’s federal crime deserves a

separate [consecutive] sentence.” Id., p. 1. The parties agree that “‘[d]istrict courts have wide

latitude to determine whether and how to exercise their discretion in [the First Step Act] context.

In exercising their discretion, they may consider all the relevant factors, including the statutory

sentencing factors, 18 U.S.C. §3553(a).’” Id., p. 3 (quoting United States v. Jones, et al., 962

F.3d 1290, 1304 (11th Cir. 2020)). See also, United States v. Corner, 967 F.3d 662, 666 (7th Cir.

2020) (“ Congress afforded district courts wide discretion in the First Step Act context.”); United

States v. Sewell, No. 1:07-CR-53, 2020 WL 1130338, at *4 (N.D. Ind. Mar. 9, 2020) (“Whether

to reduce the sentence is left to the Court’s discretion.”). McBride contends that “a fair balance

of these factors supports the granting of this motion, including his request for an order that the

state and federal sentence run concurrent to each other.” Id.

       In support of his request, McBride points out that while incarcerated he “completed

several programs and received awards. He completed Commitment to Change; Power of



                                                  5
Consequences; Associates Degree in General Arts from Ball State University; Bridge Program

through Grace College; Mother’s over meth over addiction; he joined Jaycees and completed the

40 book self-help program; Inside/Outside Dads; and, Suicide Companion 4-hour training.” Joint

Motion, pp. 3-4.

       The government concedes that McBride has completed numerous prison programs, but

insists there are other factors that trump those accomplishments and that weigh in favor of a

consecutive sentence:

       McBride cites his conduct in the Indiana Department of Correction as a reason
       now to impose concurrent sentencing; however, his conduct report showed some
       serious problems with his rehabilitation. . . . Although McBride has completed
       some programs, he has also accumulated 34 conduct violations, starting in 2008
       and extending recently into August of 2020. . . . These violations involved
       disorderly conduct, unauthorized possession of property, possession or use of a
       controlled substance, interfering with staff, possession or use of a contraband
       cellular telephone, and fighting. . . . A total of 19 of these violations were
       classified as major violations. . . . During his incarceration, McBride had
       violations for possessing or using a controlled substance and intoxicating
       substance a total of eight times, which is notable since his instant federal offense
       is also a drug offense. . . . McBride was terminated from three separate job
       training programs, and in 2017, he refused to participate in a substance abuse
       program. . . . When evaluated based on criminal lifestyle and attitude, McBride
       received unsuccessful marks every year, from 2013 through October of 2020. . . .

       McBride’s presentence report showed significant recidivism and repeated failures
       at rehabilitation. . . . McBride was in criminal history category VI, and in only
       about four years from 2002 to 2006, he accumulated ten convictions in addition to
       his federal case. McBride’s convictions yielded a massive total of 19 criminal
       history points, which was 6 more than needed for category VI. Throughout his
       criminal history in paragraphs 35 through 58, he repeatedly violated supervision
       programs, often by committing new offenses while on supervision.

Government’s Brief in Opposition, pp. 4-5 (internal citations to Indiana Dep’t. of Corrections

Progress Report [ECF No. 78-1] omitted). The government then notes that McBride has a long

history of criminal activity dating to 2002. Id., pp. 5-6. The government insists that McBride’s


                                                 6
criminal history and post-conviction conduct warrant the imposition of a sentence that is

consecutive to his state court sentence, arguing as follows:

        McBride was sentenced by this Court for the crack cocaine in his coat pocket on
        February 13, 2006, and the Elkhart conduct was not relevant conduct for his
        federal offense. Although McBride has completed some programs, he has still
        committed a long series of 34 violations while incarcerated, including 19 major
        violations and 8 drug violations. Throughout his criminal history, he exhibited an
        alarming pattern of recidivism, and he committed multiple crimes while on
        supervision and violated probation and home detention repeatedly. Most troubling
        and despite several stints of incarceration, his criminal activity became
        increasingly more serious, culminating in his commission of the instant federal
        offense and the Elkhart offense while on parole for another felony. The Elkhart
        County judge sentenced McBride for committing a serious state offense, and
        McBride should not receive a two-for-one deal on his federal case. If the Court
        ordered the federal offense to run concurrently with the Elkhart case, the Court
        would effectively be sentencing McBride to zero months, which is not a
        reasonable punishment for his crack dealing. McBride at least should serve a
        sentence of 51 months as explained in the joint motion. Ultimately, McBride’s
        drug dealing conduct in the instant federal offense deserves a separate sentence,
        and the Court should not order any of the federal sentence to run concurrent to the
        Elkhart case.

Id., pp. 6-8.

        McBride did not file a reply brief to the government’s response brief opposing McBride’s

request for a concurrent sentence. His arguments in support of a concurrent sentence are instead

contained in the parties’ Joint Motion. In short, McBride insists that his conduct since his

sentencing, specifically his rehabilitative and educational accomplishments, warrants a

concurrent sentence while the government insists that his conduct and criminal history warrant a

consecutive sentence.

        As the government points out, McBride’s conduct while incarcerated has been troubling

notwithstanding his achievements in completing certain prison rehabilitation programs. More

significantly, though, McBride’s criminal history and pattern of recidivism weaken his argument.


                                                 7
As the government contends, “despite several stints of incarceration, [McBride’s] criminal

activity became increasingly more serious, culminating in his commission of the instant federal

offense and the Elkhart offense while on parole for another felony.” Government’s Brief in

Opposition, p. 5. The Court agrees with the government’s position that “[i]f the Court ordered

the federal offense to run concurrently with the Elkhart case, the Court would effectively be

sentencing McBride to zero months, which is not a reasonable punishment for his crack dealing.”

       Having considered the factors in 18 U.S.C. § 3553(a), the Court concludes that a reduced

sentence of 51 months, followed by three years of supervised release, is sufficient but not greater

than necessary to comply with the purposes set forth in § 3553(a)(2). The Court further concludes

that while McBride is entitled to a reduced sentence, he is not entitled to serve his federal

sentence concurrently with his state sentence.

                                         CONCLUSION

       For the reasons explained above, McBride’s pro se Motion for Reduced Sentence Under

Section 404(b) of the First Step Act (ECF No. 64) is DENIED AS MOOT; McBride’s Motion for

Appointment of Counsel (ECF No. 65) is DENIED AS MOOT; and the parties’ Joint Motion for

Imposition of a Reduced Sentence Pursuant to Section 404 of the First Step Act (ECF No. 79), is

GRANTED in part and DENIED in part. The Joint Motion is granted as to McBride’s sentence,

which is hereby reduced from 63 months to 51 months (and his term of supervised release is

reduced from four years to three years). All other terms and conditions of supervised release

remain in effect. The Joint Motion is denied as to McBride’s request for a concurrent sentence

and his federal sentence shall be served consecutively to his Elkhart County state sentence in case

number 20C01-0603-FA-23. An amended Judgment and Commitment Order shall be entered


                                                  8
simultaneously to this order.

       Date: June 21, 2021.

                                         /s/ William C. Lee
                                         William C. Lee, Judge
                                            U.S. District Court
                                    Northern District of Indiana




                                9
